*413Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about July 31, 2006, which committed guardianship and custody of subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Evidence revealed that the child’s biological mother had permanently neglected her, and that placement for adoption was in the child’s best interests. Adoption requires the consent of some fathers (Domestic Relations Law § 111 [1] [d]), whereas others are entitled simply to notice of such a proceeding (§111 [3] [b]). Respondent’s counsel agreed with the court’s suggestion that he participate in the dispositional hearing on the issue of best interests, but that did not confer upon him the status of one whose consent was required. Indeed, he never challenged that status at the hearing, and thus the issue has not been preserved for appeal (Matter of Tyshawn Jaraind C., 33 AD3d 488 [2006]).
Respondent is a caring father who made some strides, but he was unable to provide a stable and permanent home for his daughter, as evidenced by his failure to take adequate steps to obtain appropriate housing, his inconsistent contact with the child during the period prior to the hearing, and his lack of a viable plan for the child’s care while he was at work (see e.g. Matter of Jazminn O’Dell P, 39 AD3d 235 [2007]). Where custody with a natural parent is no longer viable, foster care is not a desired long-term goal. In these circumstances, a permanent adoptive home offers the best alternative opportunity for a child to develop and thrive (Matter of Joyce T., 65 NY2d 39, 47 [1985]). Concur—Andrias, J.R, Nardelli, Buckley and Catterson, JJ.